DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the amendment filed 23 August 2021.
Claims 1, 4, 5, 17, and 19 were amended.
Claims 13 and 20 were cancelled.
Claims 21-24 were added.
Claims 1-12, 14-19, and 21-24 are pending in this Office Action.


Response to Amendment
The objection to claim 1 regarding minor informalities was addressed and is withdrawn.
The objections to claim 4 regarding minor informalities were addressed and are withdrawn.
The objection to claim 5 regarding minor informalities was addressed and is withdrawn.
The objection to claim 19 regarding minor informalities was addressed and is withdrawn.
Applicant’s amendments and arguments with respect to new claims 23 and 24 filed on 23 August 2021 have been fully considered but they are deemed to be moot in view of the new grounds of rejection.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 23 and 24 are rejected under 35 U.S.C. 103(a) as being unpatentable over Lahr (U.S. 2002/0042817) and further in view of Wang et al. (U.S. 9,235,590).

With respect to claim 23, Lahr teaches a method comprising: retrieving, at a particular server, a first file (Lahr, Fig. 1, element 14; page 4, paragraph 44) over a digital network from a remote server (Lahr, Fig. 1, element 28; page 8, paragraph 78). 
Lahr does not explicitly teach monitoring, at the particular server, a number of requests received for the first file over an interval; caching, by the particular server, a compressed copy of the first file into memory of the particular caching server at a first time in response to one or more of (i) the number of requests falling below a demand threshold at the first time or (ii) one or more resources of the particular server being available for file decompression based on the one or more resources exceeding a resource threshold at the first time; and replacing, by the particular server, the compressed copy in the memory with an uncompressed instance of the first file in response to one or more of (i) the number of requests exceeding said demand threshold or (ii) the one or more resources falling below the resource threshold and not being available for file decompression at the second time. 
However, Wang teaches monitoring, at the particular server, a number of requests received for the first file over an interval (Wang, col. 6, lines 23-39); caching, by the particular server, a compressed copy of the first file into memory of the particular caching server at a first time in response to one or more 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lahr in view of Wang in order to enable monitoring, at the particular server, a number of requests received for the first file over an interval; caching, by the particular server, a compressed copy of the first file into memory of the particular caching server at a first time in response to one or more of (i) the number of requests falling below a demand threshold at the first time or (ii) one or more resources of the particular server being available for file decompression based on the one or more resources exceeding a resource threshold at the first time; and replacing, by the particular server, the compressed copy in the memory with an uncompressed instance of the first file in response to one or more of (i) the number of requests exceeding said demand threshold or (ii) the one or more resources falling below the resource threshold and not being available for file decompression at the second time. One would be motivated to do so in order to enable the use of a strategy in identifying data for compression and decompression that may include determining the nature and frequency of use of data of a database table. Patterns of usage may allow a more efficient selection of data for compression, enabling better attempts to respond to database tasks as quickly and efficiently as possible (Wang, col. 1, lines 36-44).	

With respect to claim 24, Lahr teaches a device comprising: a storage; one or more processors configured to: retrieve a first file (Lahr, Fig. 1, element 14; page 4, paragraph 44) over a digital network from a remote server (Lahr, Fig. 1, element 28; page 8, paragraph 78). 
Lahr does not explicitly teach monitor a number of requests received for the first file over an interval; cache a compressed copy of the first file into the storage at a first time in response to one or more of (i) the number of requests falling below a demand threshold at the first time or (ii) one or more resources of the particular server being available for file decompression based on the one or more resources exceeding a resource threshold at the first time; and replace the compressed copy in the storage with an uncompressed instance of the first file at a second time in response to one or more of (i) the number of requests exceeding said demand threshold at a second time or (ii) the one or more resources falling below the resource threshold and not being available for file decompression at the second time. 
However, Wang teaches monitor a number of requests received for the first file over an interval (Wang, col. 6, lines 23-39); cache a compressed copy of the first file into the storage at a first time in response to one or more of (i) the number of requests falling below a demand threshold at the first time (Wang, col. 6, lines 23-39) or (ii) one or more resources of the particular server being available for file decompression based on the one or more resources exceeding a resource threshold at the first time; and replace the compressed copy in the storage with an uncompressed instance of the first file at a second time in response to one or more of (i) the number of requests exceeding said demand threshold at a second time (Wang, col. 6, line 65 – col. 7, line 1) or (ii) the one or more resources falling below the resource threshold and not being available for file decompression at the second time. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lahr in view of Wang in order to enable monitor a number of requests received for the first file over an interval; cache a compressed copy of the first file into the storage at a first time in response to one or more of (i) the number of requests falling below a demand threshold at .	


Allowable Subject Matter
Claims 1-12, 14-19, 21, and 22 allowable.


Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alicia Baturay whose telephone number is (571) 272-3981. The examiner can normally be reached at 7am – 4pm, Mondays – Thursdays, Eastern Time.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wing Chan can be reached on (571) 272-7493. The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.






/Alicia Baturay/
Primary Examiner, Art Unit 2441

August 26, 2021